 8317 NLRB No. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1No exceptions have been filed to the substantive violations foundby the judge.Impressive Textiles, Inc. and Linen Star, Inc. andtheir alter egos Boomerang Enterprises and
Lexus Merchandising, Inc. and InternationalLadies' Garment Workers' Union, AFL±CIO
and Elizabeth Gonzalez. Cases 29±CA±16114,29±CA±16399, 29±CA±16537, 29±CA±16828,
29±CA±17130, 29±CA±17205, and 29±CA±16161April 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn December 23, 1994, Administrative Law JudgeEleanor MacDonald issued the attached decision. The
General Counsel filed exceptions and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions.1We adopt the recommended remedy andOrder as modified, however, to reflect those conclu-
sions and findings. Specifically, as the General Coun-
sel's exceptions note, in view of the Respondent's fail-
ure to bargain in good faith with the Union, which was
certified on December 18, 1991, we are extending the
initial certification period for 1 year from the date
good-faith bargaining begins. Mar-Jac Poultry Co.,136 NLRB 785 (1962). In addition we are adding pro-
visions to the recommended Order and notice to con-
form to the unfair labor practices found by the judge.ORDERThe Respondents, Impressive Textiles, Inc., LinenStar, Inc., Boomerang Enterprises, and Lexus Mer-
chandising, Inc., Brooklyn, New York, and Newark,
New Jersey, their officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Prohibiting employees from discussing the Unionin the factory, prohibiting employees from visiting
other departments on their breaktimes, and physically
pushing employees back to their own departments.(b) Threatening to close the factory if employees se-lect the Union as their collective-bargaining representa-
tive.(c) Threatening to discharge employees if they en-gage in union activities.(d) Discharging employees because they engage inunion activities.(e) Engaging in surveillance of employees' unionactivities or creating the impression that employees'
union activities are under surveillance.(f) Implying that employees' grievances will be rem-edied if they stop discussing the Union.(g) Informing employees that there is no work be-cause they support the Union.(h) Laying off employees because they have selectedthe Union as their bargaining representative.(i) Providing damaged goods to employees andwarning and discharging employees for working on
damaged goods because they support the Union and
provide statements to the Regional Office.(j) Informing employees that they are not receivinga raise because of the Union.(k) Laying off employees because they providestatements to the Regional Office.(l) Informing employees that unit work is being sub-contracted because they have selected the Union as
their bargaining representative.(m) Interrogating employees about their support forthe Union.(n) Subcontracting unit work and laying off employ-ees without notice to the Union and an opportunity to
bargain over the decision and the effects of sub-
contracting the work and of laying off employees.(o) Implying to undocumented employees that theywill be reported to the Immigration and Naturalization
Service (INS) if they select the Union as their bargain-ing representative.(p) Refusing to recognize and bargain with theUnion.(q) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit concerning terms and conditions of
employment and, if an understanding is reached, em-
body the understanding in a signed agreement:All full-time and regular part-time production,maintenance, shipping and receiving employees,
including cutters, sewing machine operators, fold-
ers, packers, floor persons, general helpers and
warehousemen employed in the manufacture, dis-
tribution and sale of table cloths, bedding and re-
lated products at Respondents' facility at 136
Tichenor Street, Newark, NJ, and at any reestab-
lished Brooklyn, NY facility, but excluding all
other employees, management personnel, office
clericals, guards and supervisors as defined by the
Act.(b) Offer Ibrahima Diop and Francklin Auguste andall the employees laid off in November 1991 and in 9IMPRESSIVE TEXTILES2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''April, May, and June 1992, immediate and full rein-statement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or
privileges previously enjoyed, and make them whole
for any loss of earnings and other benefits suffered as
a result of the discrimination against them, in the man-
ner set forth in the remedy section of the decision.(c) Reestablish and resume production operations inBrooklyn, New York, in a manner consistent with the
level and manner of operation that existed before the
operation was subcontracted in November 1991 and
before the employees were laid off, and offer reinstate-
ment to all employees laid off in November 1991, in
the appropriate unit found above in the manner dis-
cussed in the remedy section of this decision, and
make whole the employees in the manner specified in
the remedy section.(d) Remove from employees' files any reference totheir unlawful warnings, discharges, and layoffs and
notify the employees in writing that this has been done
and that the warnings, discharges, and layoffs will not
be used against them in any way.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Immediately on request of the Union, and con-tinuing during the period of negotiations for a collec-
tive-bargaining agreement, grant the International La-
dies' Garment Workers' Union, AFL±CIO (ILGWU)
reasonable access to Respondents' bulletin boards and
other places where notices to employees are customar-
ily posted, for the posting of union notices, bulletins,
and other literature.(g) Immediately on request of the Union, makeavailable to the Union without delay a list of the
names and addresses of all the employees since No-
vember 1, 1991, in the manner set forth in the remedy
section.(h) Pay to the Union the costs and expenses incurredin the conduct of the instant cases in the manner set
forth in the remedy section.(i) Post at their facility in Newark, New Jersey, andat any facility reestablished pursuant to this Order,
copies of the attached notice marked ``Appendix.''2Copies of the notice, on forms provided by the Re-
gional Director for Region 29, in English, Spanish,
Creole, and French, after being signed by the Respond-ents' authorized representative, shall be posted by theRespondents immediately upon receipt and maintained
for 60 consecutive days in conspicuous places includ-
ing all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the
Respondents to ensure that the notices are not altered,
defaced, or covered by any other material. In addition,
mail copies of the notice, in the appropriate translation,
to each employee employed in the unit since Novem-
ber 1, 1991.(j) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondents have taken to comply.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges violations of the Act not
specifically found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge you or lay you off or other-wise discriminate against any of you for supporting the
International Ladies' Garment Workers' Union, AFL±
CIO or any other union.WEWILLNOT
prohibit you from discussing theUnion at the factory, prohibit you from visiting other
departments on your breaks, and physically push you
back to your own departments.WEWILLNOT
threaten to close the factory becauseyou selected the Union to represent you, and WEWILL
NOTthreaten to lay you off and send the work outsidebecause you support the Union.WEWILLNOT
engage in surveillance of your unionactivities.WEWILLNOT
create the impression that your unionactivities are under surveillance and WEWILLNOT
in-terrogate you about your union activities.WEWILLNOT
imply that your grievances will beremedied if you stop discussing the Union. 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Certain errors in the transcript are noted and corrected.WEWILLNOT
provide damaged goods to employeesbecause they support the Union.WEWILLNOT
discriminate against you because youprovide statements to the National Labor Relations
Board.WEWILLNOT
inform you that you are not receivinga raise because you support the Union.WEWILLNOT
threaten undocumented employees be-cause they support the Union.WEWILLNOT
subcontract work and lay off employ-ees without notice to the Union and without bargaining
with the Union and WEWILLNOT
refuse to recognizeand bargain with the Union.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production,maintenance, shipping and receiving employees,
including cutters, sewing machine operators, fold-
ers, packers, floor persons, general helpers and
warehousemen employed in the manufacture, dis-
tribution and sale of table cloths, bedding and re-
lated products at our facility at 136 Tichenor
Street, Newark, NJ, and at any reestablished
Brooklyn, NY facility, but excluding all other em-
ployees, management personnel, office clericals,
guards and supervisors as defined by the Act.WEWILL
offer Ibrahima Diop and FrancklinAuguste and all the employees laid off in November
1991 and in April, May, and June 1992, immediate
and full reinstatement to their former jobs or, if those
jobs no longer exist, to substantially equivalent posi-
tions without prejudice to their seniority or any other
rights or privileges previously enjoyed and WEWILL
make them whole for any loss of earnings and other
benefits resulting from their discharges and layoffs,
less any net interim earnings, plus interest.WEWILL
notify each of them that we have removedfrom our files any reference to their warnings, dis-charges, and layoffs and that the warnings, discharges,
and layoffs will not be used against them in any way.WEWILL
reestablish and resume production oper-ations in Brooklyn, New York, in a manner consistent
with the level and manner of operation that existed be-
fore November 1991.WEWILL
immediately grant the Union access to ourbulletin boards.WEWILL
give the Union immediately a list of thenames and addresses of all employees since November
1, 1991.WEWILL
pay to the Union the costs and expensesincurred in the conduct of the instant cases.IMPRESSIVETEXTILES, INC., LINENSTAR, INC., BOOMERANGENTERPRISES,ANDLEXUSMERCHANDISING, INC.Kevin R. Kitchen, Esq. and Haydee Rosario, Esq., for theGeneral Counsel.Steven B. Horowitz, Esq. (Horowitz & Pollack), of South Or-ange, New Jersey, for Respondents Boomerang Enterprises
and Lexus Merchandising, Inc.Lori M. Smith, Esq. and Brent Garren, Esq., of New York,New York, for the Union.DECISIONSTATEMENTOFTHE
CASEELEANORMACDONALD, Administrative Law Judge. Thiscase was tried in Brooklyn and New York, New York, on
August 2, 3, and 5 and October 3 and 6, 1994. The fourth
amended consolidated complaint alleges that Impressive Tex-
tiles, Inc. and Linen Star, Inc. are a single employer and that
Impressive, Linen Star, Lexus Merchandising, Inc., and Boo-
merang Enterprises are alter egos and a single employer. The
complaint alleges that the Respondents committed numerous
violations of Section 8(a)(1), (3), (4), and (5) of the Act. Re-
spondents Impressive and Linen Star submitted answers de-
nying the unfair labor practices to the consolidated complaint
and to the first and second amended consolidated complaints
in which they were the only named Respondents; they did
not answer the third consolidated complaint which named
them as the only Respondents, and no answers were submit-
ted by any Respondents to the fourth consolidated complaint
which added Lexus and Boomerang as alter egos.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Charging Party Union
on November 23, 1994, I make the following1FINDINGSOF
FACTI. PRELIMINARYISSUES
The consolidated complaint and the first and secondamended consolidated complaints were issued in March,
May, and June 1992, respectively. Answers were filed, re-
spectively, in April, May, and July 1992, by Steven B. Horo-
witz, Esq., of Horowitz & Pollack, P.C., on behalf of Impres-
sive Textiles, Inc. and Linen Star, Inc., the two named Re-
spondents. The third amended consolidated complaint was is-
sued on October 30, 1992, also naming Impressive and Linen
Star as Respondents; no answer was filed to this complaint.
The fourth amended consolidated complaint was issued on
May 28, 1993, naming Impressive and Linen Star and adding
Boomerang Enterprises and Lexus Merchandising, Inc., as
the alter egos of Impressive and Linen Star. No answer was
filed to this complaint. By letter of September 29, 1993, At-
torney Horowitz informed the Regional Director for Region
29 that his firm did not represent any of the Respondents in 11IMPRESSIVE TEXTILES2This letter was erroneously dated in 1993.3Boomerang operated under the name of LCI on occasion.4Attorney Horowitz was given copies of all the subpoenas beforehe left the instant hearing.the instant case. Thereafter, the Region engaged in cor-respondence and telephone communications with Naftoli
Schlesinger, the individual alleged to be the owner of Lexus
Merchandising, about the failure of Respondents to file an
answer to the fourth amended consolidated complaint. By let-
ter of November 5, 1993, the Region advised Schlesinger
that he must file an answer immediately and that a hearing
was scheduled for December 13, 1993. Enclosed with the let-
ter was a copy of the fourth amended consolidated complaint
and notice of hearing. The postal service obtained a receipt
for delivery of this letter to Schlesinger on November 19,
1993. Thereafter, the Regional Office apparently engaged in
discussions with Schlesinger during which he asserted that
the alter ego allegations should be dismissed. By letter ofApril 21, 1994, the Board [sic] attorney informed Schlesinger
that he should present any further evidence in his possession
concerning the alter ego issue to the Region; the letter also
stated that the hearing on the consolidated cases was post-
poned from April 26 to August 2, 1994, to allow for further
investigation of the matters disputed by Schlesinger.2OnJuly 18, 1994, Schlesinger wrote to the Regional Director re-
stating his position that Linen Star had ceased to exist be-
cause of tax and rent liabilities, and urging that all proceed-
ings be ended because ``to conduct a hearing before an ad-
ministrative law judge is a waste of useful time for the Board
and myself.'' Schlesinger also stated that at one time he had
believed that because one charge had been dismissed on De-
cember 16, 1993, all proceedings in the instant case were
closed, but that he had later learned that the case was still
proceeding. By letter dated August 1, 1994, to the associate
chief administrative law judge, Schlesinger requested an ad-
journment of the instant hearing in order to obtain counsel.
The letter stated that after December 1993, he had been
under the impression that the case was over and that he did
not know that the hearing would proceed on August 2 until
July 12, 1994. The request for adjournment was referred to
me for disposition. At the hearing on August 2, 1994, Attor-
ney Horowitz stated that he was contacted ``recently'' by
Schlesinger and that Schlesinger did not know until August
1 that a hearing before an administrative law judge would be
conducted. Attorney Horowitz renewed his request for an ad-
journment and cited as an additional ground his own sched-
ule. At the hearing, I denied Respondents' requests for ad-
journment. Shortly after this ruling, Attorney Horowitz left
the hearing room and did not reappear on any of the hearing
days. The brief summary of the facts given above shows that,
despite the protestations of Schlesinger and Horowitz, Re-
spondents were aware that a hearing was scheduled and that
any claimed misunderstanding about the status of the case
could not have failed to have been dispelled by the Region's
letter of April 21, 1994, which informed Schlesinger that the
hearing would take place on August 2, 1994. It is clear to
me that Respondents have not shown any reason why the
hearing should not have proceeded as scheduled on August
2. The time between April 21 and August 2 was sufficient
to retain counsel and prepare for the instant hearing.Before he left the instant hearing, Attorney Horowitz made``an oral motion to answer the most recent amended com-
plaint as it pertains to Boomerang Enterprises and Lexus
Merchandising to deny each and every allegation of ...
those complaints ... and to further raise the affirmative de-
fense of 10(b).'' I reserved judgment. Respondents did not
present this motion nor any proposed answer in writing. Sec-
tion 102.20 of the Board's Rules and Regulations provide
that an answer shall be filed within 14 days from the service
of the complaint. The answer must be signed by either an at-
torney of record or by a party. No extension for filing an an-
swer was ever sought nor obtained by Boomerang and
Lexus. In fact, Respondents were warned by the Region on
November 5, 1993, that an answer must be filed imme-
diately. Respondents have not shown any reason why an an-
swer was not filed. Indeed, Schlesinger was engaging in ex-
tensive communications with the Region and he should have
heeded the instruction that he file an answer. Pursuant to the
Rule, I shall deem admitted all the allegations in the fourth
amended consolidated complaint as they pertain to Boomer-
ang and Lexus. As no answer was filed to the third amended
consolidated complaint and as no amendment was made to
the answer filed to the second amended consolidated com-
plaint, I shall deem admitted the new allegations against Im-pressive and Linen Star contained in the complaints subse-
quent to the second amended consolidated complaint.The General Counsel served upon Boomerang Enterprisesand Lexus Merchandising a subpoena duces tecum, served
upon Schlesinger a subpoena ad testificandum, served upon
Impressive Textiles/Linen Star a subpoena duces tecum, and
served upon Isaac Braun a subpoena ad testificandum. The
Charging Party served subpoenas duces tecum upon Impres-
sive Textiles, Linen Star, LCI, Boomerang Enterprises, and
Lexus Merchandising.3No petitions to revoke any of thesesubpoenas were ever filed. The information sought in all
these subpoenas relates to subjects including jurisdiction, the
single employer and alter ego status of the various business
entities, and the duties and identities of all persons employed
by the various business entities.4At the hearing, I ruled thatbecause the subpoenas had not been complied with I would
permit secondary evidence to be introduced to establish facts
relating to the subpoenaed material. I will take administrative
notice of the Decision and Direction of Election in Case 29±
RC±7835 issued on July 10, 1991. I note that the employer
in that case, Impressive and Linen Star, chose not to appear
for those proceedings and did not comply with subpoenas
issued by the Board. The Decision and Direction of Election
contains a finding that the ``Employer and his counsel were
given adequate notice of this proceeding and chose not to at-
tend and fully participate in it.'' It is well established that
issues that could have been litigated in the prior representa-
tion proceeding may not be relitigated in the instant proceed-
ing. The Excelsior list supplied by the employer for the elec-tion will be considered the best available evidence of the em-
ployees in the unit at issue here.II. JURISDICTIONAt all times material, until a date in late July 1992, Im-pressive Textiles, Inc., a New York corporation, maintained
its place of business at 140 58th Street, Brooklyn, New
York, where it manufactured, distributed, and sold table-
cloths, bedding, and related products and shipped directly 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Isaac Braun is also called Itshak Braun. The record shows thatBraun told employees of Impressive/Linen that he was the ``owner
of this place.''outside the State of New York goods valued in excess of$50,000. At all times material, until a date in late July 1992,
Linen Star, Inc., a New York corporation, maintained its
place of business at 140 58th Street, Brooklyn, New York,
where it manufactured, distributed, and sold tablecloths, bed-
ding, and related products and shipped directly outside the
State of New York goods valued in excess of $50,000. At
all times material, Lexus Merchandising, Inc., a New York
corporation with its place of business located at 750 Kent
Avenue, in Brooklyn, New York, has manufactured and dis-
tributed women's knitted outerwear and gold jewelry and has
shipped goods valued in excess of $50,000 directly outside
the State of New York. At all times material since early Au-
gust 1992, Boomerang Enterprises, an enterprise licensed in
New Jersey with a place of business at 136 Tichenor Street,
Newark, New Jersey, has manufactured, distributed, and sold
tablecloths, bedding, and related products and shipped goods
valued in excess of $50,000 directly outside the State of New
Jersey.At all times until late July 1992, Respondent Impressiveand Respondent Linen Star had been affiliated business en-
terprises with common officers, owners, directors, operators,
management, and supervision; had formulated and adminis-
tered a common labor policy; had shared common premises,
facilities, advertising and telephone lines; had made sales to
each other; had held themselves out to the public as a single-
integrated business enterprise and constituted a single em-
ployer within the meaning of the Act. At all times material,
Respondent Lexus and Respondent Impressive/Linen Star
have been affiliated business enterprises with common own-
ers, officers, directors, operators, managers, and supervision;
have formulated and administered a common labor policy;and have shared common equipment and made sales to each
other. On a date in late July 1992, Respondent Lexus pur-
portedly closed and ceased Respondents Impressive/Linen
Star's operations.Since early August 1992, Isaac Braun, owner and managerof Respondent Impressive/Linen, and Naftoli Schlesinger,
owner of Respondent Lexus and Respondent Boomerang,
have continued to manufacture and distribute tablecloths,
bedding, and related products under the name of Boomerang
Enterprises at 136 Tichenor Street in Newark, New Jersey,
with substantially the same supervisors as were employed by
Respondents Impressive/Linen, using the same equipment
and servicing the same customers as serviced by Respond-
ents Impressive/Linen. Respondent Boomerang was estab-
lished by Respondents Lexus, Impressive, and Linen as a
subordinate instrument to and a disguised continuation of Re-
spondents Impressive and Linen Star and is the alter ego of
Respondents Impressive and Linen Star, and Respondents
Impressive, Linen Star, Boomerang, and Lexus are a single
employer within the meaning of the Act. Respondents Im-
pressive, Linen Star, Lexus, and Boomerang, individually
and collectively, are employers engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act.International Ladies' Garment Workers' Union, AFL±CIO(ILG) is a labor organization within the meaning of Section
2(5) of the Act.III. OWNERS, MANAGERS, ANDSUPERVISORS
Based on the Decision and Direction of Election and theuncontradicted testimony of the witnesses in the instant hear-ing, I find that Isaac Braun is the owner and manager of Re-spondents Impressive/Linen Star.5Braun made the decisionsabout layoffs and he told the employees whether he had
money to pay them or not. Moshe Fetman, who reported di-
rectly to Braun, was a supervisor of Impressive/Linen Star.
Fetman hired and fired employees of Impressive/Linen Star,
he assigned work to employees, and he imposed discipline.
Lamarre Deronceray, who reported directly to Braun, also
supervised the Impressive/Linen Star employees, assigned
work to them, and imposed discipline. In May 1992,
Deronceray left Respondents' employ. A new supervisor,
Lloyd Finley, had the authority to discharge employees.Naftoli Schlesinger is the owner and a supervisor of Re-spondent Lexus and of Respondent Boomerang. Isaac Braun
is a manager of Boomerang and Finley is a supervisor of
Boomerang.IV. STATUSOFTHEUNION
On June 6, 1991, United Production Workers Union, Local17±18 filed a petition in Case 29±RC±7835; thereafter, the
International Ladies' Garment Workers' Union, AFL±CIO in-
tervened. The election, which took place on November 8,
1991, resulted in the certification of the ILG on December
18, 1991, as the representative of the Impressive/Linen Star
employees in the following appropriate unit:All full-time and regular part-time production, mainte-nance, shipping and receiving employees, including cut-
ters, sewing machine operators, folders, packers, floor
persons, general helpers and warehousemen employedby Impressive/Linen at the Brooklyn facility, but ex-
cluding all other employees, management personnel, of-
fice clericals, guards and supervisors as defined by the
Act.V. VIOLATIONSOFTHEACT
The uncontradicted testimony shows that Ibrahima Diopwas hired by Moshe Fetman to work as a sewer at the
Brooklyn factory location in mid-July 1991. Diop's pay stub
showed the company name as Linen Star. After he began
work, Diop met the ILG organizers and he assisted the
Union by obtaining the names and telephone numbers of the
employees, speaking on behalf of the Union during his
breaktimes, and acting as the union observer on the day of
the election. On one occasion, Isaac Braun saw Diop speak-
ing to Maurice in the cutting department during the employ-
ees' break and he instructed Diop to return to his own de-
partment. When Diop replied that he was on his break, Braun
said he was the owner and he pushed Diop and told him to
return to his place. Diop said he would return to his depart-
ment but that Braun should not push him. Braun then in-
structed Fetman to throw Diop out, but Fetman protested to
Braun that Diop was a good worker. Later, Fetman ap-
proached Diop at his work station and told him not to talk
about the Union any more in this place because the boss did
not want that; the boss had wanted to fire Diop but he had
come to Diop's defense. The next day, Diop was taking em-
ployee addresses on his breaktime when Fetman came over 13IMPRESSIVE TEXTILESand asked what he was doing. Diop said he was assistingemployee Maggie Desai with a work permit. Fetman left and
then returned to tell Diop that he knew the latter was taking
names for the Union. Fetman said he had told Diop not to
talk about the Union. When Diop pointed out that he was on
his break, Fetman told him not to talk about the Union, break
or no break. After the break, Fetman instructed Diop not totalk about the Union and to see him if Diop had a problem.
On November 5, just before the election, Deronceray told
Diop that if the Union won the election, the factory would
be closed down. I find that Respondents violated Section
8(a)(1) of the Act by prohibiting employees from discussing
the Union during their breaktimes or at any time in the fac-
tory by threatening to close the factory if employees selected
the Union as their collective-bargaining representative, by
threatening to discharge Diop if he engaged in union activi-
ties, by implementing a new rule prohibiting employees from
visiting other departments because they engaged in union ac-
tivities, by pushing Diop out of the cutting department, by
creating the impression of surveillance of the employees'
union activities, and by implying to Diop that his grievances
would be remedied if he stopped talking about the Union.On the Monday after the November 8 election, Fetmantold a group of about 20 or 30 employees including Diop
that because they now had a union, they must all show their
green cards and social security cards to management. Diop
protested that the employees were protected because they had
participated in the election, but Fetman told him to shut up
and added that he intended to fire some employees. That
same day, Diop and five other employees were sent home.
Fetman told them to call before they returned to work. The
next day, Diop went to work at 8 a.m. Deronceray was there
and he told Diop that if he had come to work that was OK,
but that if Diop had come to talk about the Union, he could
forget about it. Fetman came in later and told Diop that he
had made a mistake bringing the Union to the factory.
Fetman said that Braun was going to fire everybody in the
sewing department and that Diop would then have to ask the
Union for a job. Fetman said if the sewing department em-
ployees were fired, then he himself would also be without
a job. Eventually, all the sewing department employees were
laid off in November 1991. I find that Respondents violated
Section 8(a)(1) of the Act by using their employees' undocu-
mented immigration status to retaliate for their union activi-
ties and for their selection of the Union as their collective-
bargaining representative by impliedly threatening to report
them to the Immigration and Naturalization Service (INS).
Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 894 (1984). Respond-ents also violated Section 8(a)(1) of the Act by telling their
employees that they would be fired because they selected the
Union as their collective-bargaining representative and by in-
structing employees not to discuss the Union at work. Re-
spondents violated Section 8(a)(3) of the Act by laying off
their employees in November 1991 because they had selected
the Union as their bargaining representative.Diop was recalled and he returned to work on April 27,1992. Deronceray was now in charge of the sewing depart-
ment and he gave Diop an application. Diop saw that be-
tween 10 and 20 sewers were at work of whom 5 were new
employees. When Diop began to sew he noticed that some
of the material he had been given was damaged. Then
Deronceray and Braun came over and told Diop not to sewdamaged goods. As it happened, more than half of the goodsDiop was given to sew were damaged and he had to discard
them. Braun came over to Diop's work station and shouted
that Diop should not sew damaged goods. Then, Braun sent
Diop to the folding department. Eventually, Braun gave Diop
a document and asked that he sign it. The paper was a warn-
ing notice that if Diop sewed damaged goods, he would befired. When Diop refused to sign the paper, Braun refused
to let Diop sew at a machine. The next day, however, Braun
and Deronceray permitted Diop to return to his sewing job,
but they continued to give him damaged goods to work with.
When Diop asked for good materials, Braun replied that he
would give him what he pleased. Shortly after this, Braun
fired Diop. I find that Respondents, in violation of Section
8(a)(1) and (3) of the Act, and as a result of Diop's union
activities, gave Diop damaged goods to sew, issued a warn-
ing to Diop, and then discharged Diop. Before Diop's recall
on April 27, 1992, the consolidated complaint had issued on
March 27, 1992, naming Diop in more than one paragraph
as an employee who had been the target of Respondents' un-
lawful actions. It is fair to infer that Respondents' actions
against Diop which culminated in his discharge shortly after
his recall from layoff were motivated by the fact that Diop
gave a statement to the Region which resulted in the issuance
of a complaint . I find that Respondents' actions also vio-
lated Section 8(a)(4) of the Act.Aida Naranjo, a sewing machine operator for Linen Starbeginning in May 1985, was paid on checks drawn by both
Linen Star and Impressive Textiles. Naranjo saw Fetman lay
off 10 sewers right after the election. A few weeks later,
Naranjo herself was laid off. Although Fetman stated that the
layoffs were for lack of material, Naranjo saw some employ-
ees packaging materials in cartons. On November 29, 1991,
when Naranjo went to collect her pay, Fetman told her that
there was no more work because they did not want to pay
the salaries required by the Union. Naranjo was recalled in
April 1992, but Braun and Deronceray asked for her green
card and her social security card; because she could not
produce these documents, she never worked for Respondents
again. I find that Respondents violated Section 8(a)(1) of the
Act by informing Naranjo that there was no work because
they did not want to pay the wages requested by the Union
and by requiring her to produce immigration documents upon
her recall which constituted an implied threat to report her
to the INS in retaliation for the employees' support of the
Union.Marie Carmel Menelas, a sewer since 1988, recalled thatbefore the election Braun and Fetman told her that they were
not happy about the Union and that they urged employees
not to vote for the Union. After the election, Menelas was
not given any work. Although Menelas returned to the fac-
tory on several occasions to work, she was told there was
no work. Menelas observed some new sewing machine oper-
ators, however, and she saw some women taking work home.
On November 26, 1991, Menelas called the factory and
asked Fetman when she could come back to work. Fetman
replied that he had told her not to vote for the Union, and
he hung up the telephone. Menelas returned to work briefly
in April 1992; she saw some new sewing employees working
at that time. I find that Respondents, in violation of Section
8(a)(1) of the Act, implied to Menelas that there was no
work for her because she supported the Union. 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Elizabeth Gonzalez, a sewing machine operator, receivedpay stubs identifying her employer as Linen Star. Gonzalez
was hired by Fetman in August 1991; after a few weeks, she
asked him for a raise and he replied that she was a good
worker and that she would receive a wage increase after the
Jewish holidays. The next time Gonzalez inquired about a
raise, Fetman said he could not give her an increase because
of problems with the Union. At the end of October 1991,
when the organizing campaign was underway, Gonzalez
heard Fetman tell a group of employees sitting at her table
during lunch that if they elected the ILG, he would fire themall. At this time, Gonzalez noticed that Fetman followed
groups of workers in order to overhear their conversations.
When Gonzalez went to work on the Monday after the elec-
tion, Fetman and Braun asked everyone for a green card and
a social security card; Fetman said they needed the cards due
to problems with the Union. Then, Fetman told a group of
about 30 employees not to talk about the Union or he would
let them go. On November 26, 1991, Fetman told Gonzalez
that there was no more work. Gonzalez saw that there was
work on the tables, however, and the next day she called the
factory and was told to come to work. After 1 day, she was
again told there was no work for her. A few days later, Gon-
zalez went to collect the wages that were owing to her, but
Fetman said he had no cash. On this occasion, Gonzalez
asked for work, and Fetman explained that there was no
work for her because Braun was sending the work out of the
factory. Indeed, Gonzalez saw two cutters working and some
cut work on the table ready for the sewing machine operator.
On December 11, 1991, Gonzalez returned to get her pay
and Fetman told her there was no more work because of
problems with the Union. Eventually, Gonzalez telephoned
the factory to ask for her W-2 form. The person in the office
told her that she had been working for Impressive Textiles
and Braun sent her a letter on Linen Star stationery saying
that she had worked for Impressive but that he would try to
get the Impressive records. In fact, Gonzalez received a W-
2 form listing her employer as Impressive. On April 13,
1992, Braun wrote to Gonzalez on Linen Star stationery re-
calling her to her former position. When Gonzalez went back
to work, she was closely watched by Braun; on her second
day back, Fetman told her not to talk about the Union. Gon-
zalez noted the presence of six new sewing machine opera-
tors. At a goodbye party for Deronceray in May 1992, Braun
showed everyone an official document naming Gonzalez as
a Charging Party in a Board proceeding. He asked all the
employees whether he had mistreated them and told Gon-
zalez that because of her he had to go to court. In mid-May
1992, Braun sent Gonzalez away for lack of work. On the
day of her layoff, Gonzalez saw seven or eight sewers and
two cutters working in the factory. I find that Respondents,
in violation of Section 8(a)(1), (3), and (4) of the Act, in-
formed Gonzalez that she was not getting a raise because of
the Union, informed employees that they would be fired if
the Union was elected as their representative, instructed em-
ployees not to discuss the Union, engaged in surveillance of
employees' union activities, informed employees that there
was no work because of the Union, informed employees that
work was being subcontracted because of the Union, and laid
off Gonzalez in mid-May 1992. In view of Braun's expres-
sion of hostility to Gonzalez at the party for Deronceray, it
is fair to infer that her layoff was motivated in part by herstatements to the Region which led to the issuance of thecomplaint naming her as an individual Charging Party.Leila Hernandez, a sewing machine operator from April1989, was given her pay by Fetman on the day of the elec-
tion; he told her not to vote for the Union as he paid her.
On the Monday after the election, Fetman called a meeting
during the break and told the assembled employees that it
was a mistake for the Union to win and that Braun had toldhim that there would now be less work. Fetman said that
there was no money, that Braun would not buy any more
material, and work would go down. That day, Fetman sent
eight employees home. On November 15, Fetman laid off
more workers including Hernandez. As she left, about five
or six cutters were still at work and the same numbers of
sewers. At the end of November, a group of employees went
to the factory to collect wages owed to them; Hernandez saw
cutters working, she saw cut material on the tables and she
saw a person taking home material ready for sewing. Her-
nandez was never recalled. I find that Hernandez' testimony
supports the violations discussed above.Francklin Auguste was a cutter in the factory beginning inFebruary 1986. His pay stub bore the name of Linen Star.
Braun hired Auguste and told him that Deronceray would be
his manager; thereafter Deronceray assigned work to
Auguste. After he was hired, Auguste became acquainted
with representatives of the ILG and he discussed the benefits
of representation by the Union with his coworkers. In No-
vember 1991, before the election, Braun came over to
Auguste's work table and told the assembled cutters that if
people voted for the Union, there would be a problem and
he would shut the factory down. Braun often spoke about the
Union; he kept saying that if they voted for the Union he
would send the workers home. After the election, Fetman
asked the cutters who had voted for the Union. All the cut-
ters responded that they had done so. Fetman told them to
bring in their green cards but the employees said that when
they were hired they had not been asked for green cards or
social security cards. Fetman insisted that they had to bring
the cards to work, however, and that those who were for the
Union would have a problem. One week after the election,
Auguste was discharged without his pay and without any
document for the unemployment office. He had to return to
the factory several times before he could obtain the money
and the document. On November 22, 1991, Auguste was in
the cafeteria drinking coffee with other laid-off workers
when Fetman came over and asked what they were doing.
Auguste replied that they had an appointment with Braun
whereupon Fetman said that Braun had laid them off because
he was afraid of having to pay them more money because
of the Union. Auguste saw Braun later the same day and
asked why he had been sent home. When Braun responded
that Auguste never listened to him, Auguste pointed out that
he had been there 6 years and that it was unfair to fire him
while keeping other cutters on the job. Auguste was recalled
in April 1992; upon his return he was given an application
form by Deronceray. Auguste refused to sign the application
because he was not a new employee. When he resumed his
work, August saw 40 or 50 sewing machine operators, many
of whom were new employees. Eventually, Auguste was
fired by Lloyd Finley, the manager who replaced Deron-
ceray. I find that Respondents, in violation of Section 8(a)(1)
and (3) of the Act, threatened employees that the factory 15IMPRESSIVE TEXTILESwould close if they selected the Union as their representative,threatened to cause problems for undocumented workers be-
cause of their support for the Union, discharged Auguste be-cause he supported the Union, and informed employees that
they had been laid off because of their support for the Union.Eclaine Louiny folded sheets at the factory. She recalledthat before the election, Fetman told a number of employees
working at her table that if they voted yes for the Union,
they would be fired. After the election, Fetman said that they
had all voted for the Union and that they should all bring
their green cards the next day. Louiny was sent home on the
next day but she was not paid the wages owed to her.
Louiny was recalled in April 1992 and she was asked to fill
out an application; when she refused to complete the applica-
tion, Fetman told her there was no work. Although Louiny
called Fetman many times asking for work, he repeatedly
told her that there was no work for her. I find that Respond-
ents, in violation of Section 8(a)(1), threatened to discharge
employees if they voted for the Union and informed employ-
ees that the requirement to present immigration documents
was imposed because the Union had been elected to rep-
resent them.Jean Migel Blaise began work in the factory in 1986. Onthe Monday after the election, Fetman asked Blaise whether
he had voted yes or no. When Blaise replied that he had
voted yes, Fetman told him that the Union should give him
work. Thereafter, Fetman did not give Blaise any more work
and he repeated that Blaise should go to the Union for work.
Blaise was recalled in 1992, but after 2 weeks Braun told
him that there was no more work. Although Blaise called the
factory on several occasions, he was never given any more
work. I find that Respondents, in violation of Section 8(a)(1)
and (3), interrogated Blaise about his support for the Union,
informed him that because he supported the Union there was
no more work for him, and laid him off because he sup-
ported the Union. The complaint alleges that Blaise was dis-
charged, but the record does not support that allegation.Ken Thorbourne, an organizer for the ILG who was incharge of the Union's efforts at the Respondents' factory,
visited the factory in January 1992. He saw 17 new workers
on the shop floor and he spoke to some of them. They told
him that they had worked at the factory for a few weeks. In
March 1992, Thorbourne met with Respondents' representa-
tive Burt Horowitz and he asked that the laid-off employees
be put back to work. As a result, some of the workers were
recalled but they were soon laid off again. In July 1992,
Thorbourne visited the shop location in Brooklyn, but he
found that the factory was no longer there. The Union had
not been given any notice that the Respondents were closing
their business. Eventually, Thorbourne found that the factory
had relocated to Tichenor Street in Newark and he went to
that location on September 19, 1992. The building had a sign
which identified the shop as LCI. Thorbourne saw employees
and a supervisor whom he knew from the Brooklyn location
come out of the factory that afternoon. Thorbourne returned
to the factory in October 1992 when he served some papers
on Braun. In addition to Braun, who was standing in the
middle of the shop floor, Thorbourne recognized Supervisor
Finley who had worked at the Brooklyn location.Xiao Chang Jim worked for the Union as an organizerfrom 1990 to 1993. On September 21, 1992, Jim went to 136
Tichenor Street in Newark, New Jersey, and asked for LinenStar. He was directed to the third floor. After being admittedto the premises, Jim asked for Isaac Braun and he then met
a man who identified himself as Isaac Braun. Jim told Braunthat he owned a small store and that he wanted to buy some
sheets. Braun sold Jim a set of sheets wrapped in packaging
material that identified the contents as being made in the
U.S.A. by Linen Star Inc. in Brooklyn, New York. Braun
gave Jim a receipt at the latter's request; it was issued in the
name of LCI and was signed by Lloyd. Jim observed cutters,
sewing machine operators, and packers working on the prem-
ises.The testimony of many of the laid-off workers who sawwork being performed in the factory while they were on lay-
off, who saw work being taken home while they were on
layoff, who saw new employees working on the factory floor
while they were on layoff, and who had been told by Re-
spondents before and after the election in November 1991
that if the Union won the election they would no longer have
any work, supports the contention of the General Counsel
that Respondents engaged in a mass layoff of employees in
November 1991 because the employees had selected the
Union as their collective-bargaining representative. Thus, the
layoff violated Section 8(a)(3) and (1) of the Act. The evi-
dence also shows that Respondents subcontracted the sewing
work while the employees were on layoff. Respondents
failed to give notice to the Union and an opportunity to bar-
gain over the decision and the effects of subcontracting the
sewing work and Respondents thus violated Section 8(a)(5)
and (1) of the Act. Fibreboard Corp. v. NLRB, 379 U.S. 203,215 (1964).As discussed above, Respondents failed to file an answerto the third amended consolidated complaint. Based on the
testimony of the employees and on the allegations which I
shall deem admitted, I find that in April, May, and June
1992, Respondents laid off a number of employees and have
refused to recall them. The layoff was because the employees
had selected the Union to represent them and the layoff con-
stituted a violation of Section 8(a)(3) and (1) of the Act. Fur-
ther, the layoff was accomplished without giving the Union
notice and an opportunity to bargain over the decision and
effects of the layoff. This was a violation of Section 8(a)(5)
and (1) of the Act.Based on the allegations of the fourth amended consoli-dated complaint which I shall deem admitted, I find that in
September 1992 Thorbourne asked Respondents Boomerang
and Lexus, the alter egos of Respondents Impressive/Linen,
to recognize and bargain with the Union as the exclusive bar-
gaining representative of the unit employees. Respondents
Boomerang and Lexus refused to recognize and bargain with
the Union. Respondents thus violated Section 8(a)(5) and (1)
of the Act.I do not find that Respondents delayed wage payments totheir employees because the employees supported the Union.
The testimony shows that even before the union campaign at
the factory, Braun had often told the employees that he did
not have the money to pay them. On these occasions, the
employees were paid days after the usual payday at the fac-
tory. Furthermore, there is not sufficient evidence in the
record to support the allegations that certain employees were
not paid all the sums owing to them; the employees' testi-
mony on this point lacked specificity. I have also considered
allegations in the complaints in addition to those discussed 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
specifically in this decision, but I have found that there isno evidence to support them in the record.CONCLUSIONSOF
LAW1. Respondent Boomerang is the alter ego of RespondentsImpressive and Linen Star and Respondents Impressive,
Linen Star, Boomerang, and Lexus are a single employer
within the meaning of the Act.2. The following employees of Respondents Impressive,Linen Star, Boomerang, and Lexus constitute a unit appro-
priate for the purposes of collective bargaining within the
meaning of Section 9(b) of the Act:All full-time and regular part-time production, mainte-nance, shipping and receiving employees, inlcuding cut-
ters, sewing machine operators, folders, packers, floor
persons, general helpers and warehousemen employed
in the manufacture, distribution and sale of table cloths,
bedding and related products, at Respondents' facility at
136 Tichenor Street, Newark, New Jersey, excluding all
other employees, management personnel, office
clericals, guards and supervisors as defined by the Act.3. Since December 18, 1991, International Ladies' Gar-ment Workers' Union, AFL±CIO has been the certified ex-
clusive representative of all employees within the appropriate
unit described above for the purposes of collective bargain-
ing within the meaning of Section 9(a) of the Act.4. By implementing a rule prohibiting employees from dis-cussing the Union at any time in the factory and by imple-
menting a rule prohibiting employees from visiting other de-
partments on their breaktimes and physically pushing an em-
ployee back to his own department, Respondents violated
Section 8(a)(1) of the Act.5. By threatening to close the factory if the employees se-lected the Union as their collective-bargaining representative,
Respondents violated Section 8(a)(1) of the Act.6. By threatening to discharge employees if they engagedin union activities, Respondents violated Section 8(a)(1) of
the Act.7. By discharging Francklin Auguste because he engagedin union activities, Respondents violated Section 8(a)(3) and
(1) of the Act.8. By creating the impression that their employees' unionactivities were under surveillance, Respondents violated Sec-
tion 8(a)(1) of the Act.9. By implying that employees' grievances would be rem-edied if they stopped discussing the Union, Respondents vio-
lated Section 8(a)(1) of the Act.10. By impliedly threatening to report their undocumentedemployees to the INS because the employees selected the
Union as their representative, Respondents violated Section
8(a)(1) of the Act.11. By informing their employees that there was no workbecause they had supported the Union, Respondents violated
Section 8(a)(1) of the Act.12. By laying off their employees in November 1991 be-cause they selected the Union as their bargaining representa-
tive, Respondents violated Section 8(a)(3) and (1) of the Act.13. By giving employee Ibrahima Diop damaged goods towork with, issuing a warning to Diop, and discharging Diop
because he supported the Union and because he gave a state-ment to the Region, Respondents violated Section 8(a)(1),(3), and (4) of the Act.14. By informing employee Elizabeth Gonzalez that shewas not receiving a raise because of the Union and by laying
off Gonzalez in mid-May 1992 because she supported the
Union and because she gave a statement to the Region, Re-
spondents violated Section 8(a)(1), (3), and (4) of the Union.15. By informing employees that unit work was being sub-contracted because they had selected the Union, Respondents
violated Section 8(a)(1) of the Act.16. By interrogating employees about their support for theUnion, Respondent violated Section 8(a)(1) of the Act.17. By laying off their employees in April, May, and June1992 because they supported the Union, Respondents vio-
lated Section 8(a)(3) and (1) of the Act.18. By subcontracting unit work in November 1991 with-out notice to the Union and an opportunity to bargain over
the decision and the effects of subcontracting the work, Re-
spondents violated Section 8(a)(5) and (1) of the Act.19. By laying off employees in April, May, and June 1992without giving the Union notice and an opportunity to bar-gain over the decision and effects of the layoff, Respondents
violated Section 8(a)(5) and (1) of the Act.20. By refusing to recognize and bargain with the Unionupon the Union's request in September 1992, Respondents
violated Section 8(a)(5) and (1) of the Act.21. The General Counsel has not proved that Respondentsengaged in any other violations of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent, having discriminatorily discharged em-ployees Ibrahima Diop and Francklin Auguste, must offer
them reinstatement and make them whole for any loss of
earnings and other benefits, computed on a quarterly basis
from date of discharge to date of proper offer of reinstate-
ment, less any net interim earnings, as prescribed in F.W.
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-puted in New Horizons for the Retarded, 283 NLRB 1173(1987). Similarly, the unlawfully laid-off employees must be
reinstated and must be made whole. At the compliance stage
of the proceedings, the exact identities of the laid-off em-
ployees may be established based on the Excelsior list andany other available evidence.The General Counsel seeks an order requiring Respondentsto reinstitute their cutting and sewing operations as they ex-
isted prior to November 11, 1991, when some or all of the
unit work was subcontracted as a result of the Union's vic-
tory in the election. This is an appropriate remedy in view
of Respondents' unlawful subcontracting of work without
providing the Union notice or an opportunity to bargain. Re-
spondents may introduce previously unavailable evidence,
however, if any, at the compliance stage of this proceeding
to demonstate that the reinstitution of those operations is un-
duly burdensome. Lear Siegler, Inc., 295 NLRB 857 (1989).Because of the Respondents' egregious and widespreadmisconduct, demonstrating a general disregard for the em-
ployees' fundamental rights, I find it necessary to issue a
broad Order requiring the Respondents to cease and desist 17IMPRESSIVE TEXTILES6In those cases where the requested remedy has been ordered, therespondent's representative has been required to read only the posted
notice.7The General Counsel did not request reimbursement for its costs.from infringing in any other manner on rights guaranteedemployees by Section 7 of the Act. Hickmott Foods, 242NLRB 1357 (1979). The notice shall be translated into Span-
ish, Creole, and French and shall be mailed by Respondents
to all those employed in the unit since November 1991 as
well as posted at Respondents' facility.The Union requests that Braun be required to read theOrder and be present when it is read to employees by a
Board agent.6The General Counsel has not requested thisremedy. I note that Braun engaged in some of the unlawful
activities but that most of them were committed by super-
visors, albeit acting in Braun's name. I decline to recommend
this remedy based on the Board's discussion in Three SistersSportswear Co., 312 NLRB 853 (1993).The Union requests that Respondents be ordered to grantit access to Respondents' facilities where unit work is being
performed, the use of a bulletin board, and a list of names
and addresses of all employees since November 1, 1991. The
Union also requests that Respondents be ordered to pay to
the Union organizing costs and litigation costs. Respondents
in this case have engaged in outrageous behavior before the
election; employees were interrogated, threatened, surveilled,
and discriminated against in the many instances discussed
above. After the election, employees were immediately laid
off or discharged in retaliation for their selection of the
Union and the work was subcontracted. Then a sham recall
was staged, soon followed by another illegal layoff. Finally,
the shop ran away to New Jersey where it operates under a
different name in an alter ego arrangement. Moreoever, Re-
spondents have occasioned frivolous litigation for the sole
purpose of delaying the time when the Union might actually
represent the employees. Respondents did not appear at the
representation hearing nor comply with Board subpoenas in
the representation proceeding. Before the instant hearing, Re-
spondents made frivolous requests for adjournments both to
the Region and to the Division of Judges. Respondents did
not comply with any of the subpoenas issued for the instant
hearing despite engaging in discussions with counsel for the
General Counsel concerning possible production of material
both before and during the course of the hearing and it isclear that those discussions were entered into only for thepurpose of delaying the completion of the instant hearing.
Thus, although denying most of the allegations of some of
the complaints issued, Respondents did not attend the instant
hearing after the first morning session, they presented no wit-
nesses, and they did not even cross-examine General Coun-
sel's witnesses. I am convinced that all these tactics were de-
signed to frustrate the employees' rights to union representa-
tion. I find that it is appropriate to order some special rem-
edies. In order that the employees may have ready access to
information from the Union concerning all aspects of union-
ization and the collective-bargaining negotiations which
should take place, the Union should be given reasonable ac-
cess to Respondents' bulletin boards and other places where
notices to employees are customarily posted, during the pe-
riod of contract negotiations, for the posting of union notices,
bulletins, and other literature. Further, the Respondents
should furnish the Union with a list of the names and ad-
dresses of all its employees since November 1, 1991, and
keep this list current for a 1-year period. Moreover, in order
to discourage frivolous litigation such as was engaged in here
over a 4-year period for the sole purpose of denying their
lawful rights to employees, and in order to remedy the ef-
fects of the lengthy delay in the exercise of the employees'
rights occasioned by Respondents' frivolous litigation, it is
just and proper to order Respondents to reimburse the Union
for its expenses incurred in the investigation, preparation,
presentation, and conduct of the instant cases, including the
following costs: reasonable counsel fees, salaries, witness
fees, transcript and record costs, printing costs, travel ex-
penses, and per diem and other reasonable costs and ex-
penses.7Tiidee Products, 194 NLRB 1234, 1236 (1972),affd. in part Electronic Workers IUE (Tiidee Products) v.NLRB, 502 F.2d 349 (D.C. Cir. 1974), cert. denied 412 U.S.991 (1975); Texas Super Foods, 303 NLRB 209 (1991). Seealso discussions in Heck's, Inc., 215 NLRB 765 (1974);Wellman Industries, 248 NLRB 325 (1980). Based on therecord, I do not find that the Union has established that it
is entitled to reimbursement of costs for organization and ne-
gotiation expenses. Finally, the Union is not entitled to be re-
imbursed for loss of dues.[Recommended Order omitted from publication.]